Title: From Benjamin Franklin to a Committee of the Managers of the Philadelphia Silk Filature, 10 February 1773
From: Franklin, Benjamin
To: Managers of the Philadelphia Silk Filature


Gentlemen,
London, Feb. 10. 73
I duly receiv’d your Favour of [Nov. 17] and have after a long Delay got the S[ilk f]rom the Custom House. The Throwsters appointed to inspect it there, in order to ascertain the Bounty, valued it at 15s. the small pound the whole taken together, and afterwards wanted to buy it of me at that Price. But suspecting their Offer to be too low, I have shown it to others who say it is much undervalued. Our Friend Freeman advises its being sold by Auction as the last and recommends the same Broker. Every one I have consulted are of the same Opinion. He will have a Sale about April next.
The Spitalfields Silk Business is very dead at present. The enormous Paper Credit which circulated so freely some time since, enabled the Master Manufacturers to employ more Men and make more Goods than the Market really required; and the Blow such Credit has lately received, obliges them to stop their Work, till they can dispose of the great Quantity of Goods on hand, which some say is enough for a twelve-month to come. So the disbanded Workmen are starving, tho’ great Sums are collected to distribute among them in Charity. Several have apply’d to me to ship them to America, but having no Account that such Workmen were wanted there; I was obliged to refuse them. One came to me with the enclos’d Letter, and show’d me several written Characters from different Masters he had work’d with, all strongly in his favour for Ingenuity and Skill in his Business, as well as his Sobriety and Industry. He was a Quaker, and seem’d a sensible young Man, so that I was strongly inclin’d to send him till I understood he had a wife and young Family, which would make it too expensive: Tho’ he said his Wife was a Workwoman in the Business, and one Child could also be serviceable. He is endeavouring to get Subscriptions to pay the Passage Money, but I suppose will hardly succeed, as People here would rather maintain the Workmen idle, for a while, than pay towards sending them to America.
I am much obliged to the Managers for their Present of 4 lb of the Silk, and shall consider what Purpose I can apply it to, that may best contribute to the Encouragement of the Produce. Please to offer them my thankful Acknowledgements, and assure them of my most faithful Services. With great Esteem and Respect, I am, Gentlemen, Your most obedient humble Servant
B Franklin
Messrs Abel James Benja Morgan
